Title: “F.B.”: On the Paving of Chancery Lane, 4 January 1766
From: 
To: 


While there is no certainty that Franklin wrote this squib, the editors agree with Verner W. Crane (Letters to the Press, pp. 44–5) that “the probability . . . is strong enough to justify its inclusion” among his writings. The style and lightness of touch are characteristic; his interest in street paving appears several times in his other writings; and the signature “F.B.,” reversing his own initials, is found also in four of his acknowledged pieces of this period; above, XII, 406–7, 411–13; and below, pp. 38–9, 182–4.
Chancery Lane, familiar haunt today of students of English and Anglo-American history as the site of the Public Record Office, runs from Fleet Street to Holborn. Originally called New Street, its name was changed to Chancery Lane after Edward III assigned the earlier House of Converts as the seat of the master of the rolls. This official, formerly only a custodian of records, gradually assumed a jurisdiction in the Court of Chancery next to that of the lord chancellor himself and heard cases in equity in Rolls Chapel or the court in Rolls Yard. For generations the street was notorious for its miry and malodorous condition, having no sewer arrangements until well into the seventeenth century. The Paving Act of 1765 (5 Geo. III, cap. 50) authorized the inhabitants of any square, street, or place to meet and agree to raise funds for its paving. The difficulties and delays attending procedure in the Court of Chancery, as notorious as the condition of the street in earlier times, continued until long after Franklin’s time; in 1853 Charles Dickens brought them vividly to the attention of readers on both sides of the Atlantic through his novel Bleak House.
 

  [January 4, 1766]
  To the Printer.

By an advertisement in your paper of Wednesday last, I find, “the inhabitants of Chancery-lane are desired to meet at the Crown and Rolls, to consider about new paving the said street.” I hope and pray they may not agree to it. Chancery lane is in every respect so like a Chancery suit; it is so very long a lane, so subject to obstructions and delays, one is so unwilling to enter into it, so uneasy and unsafe all the while one is going through it, and so glad to get out of it, that the very reflection on this similarity has often, to my great advantage, deterred me from law, and inclined me rather to end a dispute by arbitration. I therefore wish to see the lane continued in its present state (even after all the rest of the city shall be new paved) as a standing memento that may be beneficial to my fellow citizens.
F.B.
